Case 1:20-cv-00712-ENV-RER Document 10 Filed 07/02/20 Page 1 of 4 PageID #: 35




 101 Park Avenue, 17th Floor
 New York, NY 10178
 Tel (212) 878-7900 Fax (212) 692-0940
 www.foxrothschild.com


 OKSANA G. WRIGHT
 Direct No: 212.878.7930
 Email: OWright@FoxRothschild.com



 July 2, 2020
 VIA ECF

 Hon. Eric N. Vitaliano
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

           Re:        Tiffany Taylor v. Tipp Distributors, Inc., Case No. 20-712 (E.D.N.Y), Motion
                      for a Pre-Motion Conference

 Your Honor:
        Pursuant to Your Honor’s Individual Motion Practice and Rules, Rule III.A, Defendant
 Tipp Distributors, Inc. (“Tipp” or “Defendant”) respectfully requests a pre-motion conference
 with the Court for leave to file a motion to dismiss under Federal Rule of Civil Procedure
 (“FRCP”) 12(b)(6).
         The Complaint alleges that the “Lightly Sweetened” statement contained on certain Steaz
 Iced Green Tea products (“Products”) is misleading. Compl. at ¶ 4. The Complaint does not
 identify which Products Plaintiff allegedly purchased or when and where she purchased them. Id.
 Plaintiff asserts claims for (a) violation of New York’s consumer protection statute, (b) negligent
 misrepresentation, (c) breach of warranty under state and federal law, (d) fraud, and (e) unjust
 enrichment. Id. at ¶¶ 69-95. In addition to the specific grounds for dismissal of each claims
 discussed below, Plaintiff lacks standing and all of Plaintiff’s claims “are preempted to the extent
 they are based on implied nutrient content claims or health claims that are allegedly misleading
 because of the presence of added sugar” because the “FDA has expressly decided not to set a
 disqualifying level of added sugar in food products.” Hadley v. Kellogg Sales Co., 273 F. Supp.
 3d 1052, 1072–74 (N.D. Cal. 2017) (citing Ackerman v. Coca-Cola Co., No. CV-09-0395, 2010
 WL 2925955, at *8 (E.D.N.Y. Jul. 21, 2010)) (“Accordingly, any claim under state law solely
 premised on the notion that vitaminwater's high sugar content made its health or implied nutrient
 content claims misleading is preempted by the FDA's express decision to not recognize sugar as a
 disqualifying nutrient.”)




 Active\109108533.v3-7/2/20
Case 1:20-cv-00712-ENV-RER Document 10 Filed 07/02/20 Page 2 of 4 PageID #: 36




 Hon. Eric N. Vitaliano
 July 2, 2020
 Page 2

        Defendant Tipp intends to move to dismiss each of Plaintiff’s claims on the following
 additional bases, among others:
          (1) New York General Business Law (“NYGBL”) §§349 and 350 Claim: Plaintiff
 cannot state a claim under NYGBL §§ 349 and 350, because no reasonable consumer could be
 misled about the sugar content in the Products. “Lightly Sweetened,” on its face, does not mean
 “low sugar” and even if the court found “Lightly Sweetened” to be arguably ambiguous, the
 conspicuous and legally-compliant Nutrition Facts Label (also known as the ‘Nutrition Facts
 Panel”) dispels any confusion about the amount of sugar because it clearly states the Products
 contain 20 grams of sugar, and that all of this is added sugar. See, e.g., Fink v. Time Warner
 Cable, 714 F.3d 739, 740 (2d Cir. 2013) (noting it is “well settled that a court may determine as a
 matter of law that an allegedly deceptive advertisement would not have misled a reasonable
 consumer”); Truxel v. Gen. Mills Sales, Inc., 16cv04957, 2019 WL 3940956, at *4 (N.D. Cal.
 Aug. 13, 2019) (finding that “Plaintiffs cannot plausibly claim to be misled about the sugar content
 of their cereal purchases because Defendant provided them with all truthful and required objective
 facts about its products, on both the side panel of ingredients and the front of the products’
 labeling.”); Reyes v. Crystal Farms Refrigerated Distribution Co., 18cv2250, 2019 WL 3409883,
 at *6 (E.D.N.Y. July 26, 2019); Stewart v. Riviana Foods Inc., 16cv6157, 2017 WL 4045952, at
 *9 (S.D.N.Y. Sept. 11, 2017); Salazar v. Honest Tea, Inc., 74 F. Supp. 3d 1304, 1316-17 (E.D.
 Cal. 2014). The Complaint admits the Nutrition Facts Label revealed to Plaintiff that the Product
 contains 20 grams of total sugar and 20 grams of added sugar. (Complaint, ¶ 32).
          (2) Negligent Misrepresentation Claim: Under New York’s economic loss doctrine, a
 plaintiff who has “suffered economic loss, but not personal or property injury,” may not recover
 in tort if she has non-tort remedies available. Weisblum v. Prophase Labs, Inc., 88 F. Supp. 3d
 283, 297 (S.D.N.Y. 2015); Elkind v. Revlon Consumer Prods. Corp., 14cv2484, 2015 WL
 2344134, at *12 (E.D.N.Y. May 14, 2015). Plaintiff cannot seek a tort remedy of negligent
 misrepresentation because she has other non-tort causes of action available and, indeed, asserts
 such other non-tort claims in the Complaint. Similarly, Plaintiff cannot sidestep the economic loss
 doctrine by alleging a “special relationship” with Tipp. A special relationship does not arise in
 the context of an ordinary, arms-length sale of consumer products such as the one alleged here.
 See Stoltz v. Fage Dairy Processing Indus., S.A., 14cv3826, 2015 WL 5579872, at *23-26
 (E.D.N.Y. Sept. 22, 2015) (dismissing claim for negligent misrepresentation based on sale of
 allegedly mislabeled yogurt).
         (3) Breaches of Express Warranty, Implied Warranty of Merchantability and
 Magnuson Moss Warranty Act (“MMWA”), 15 U.S.C §§ 2301, et seq.: The express warranty
 claim fails because, as discussed above, Plaintiff cannot establish that Defendant’s advertising was
 likely to mislead a reasonable consumer. See Axon v. Citrus World, Inc., 354 F. Supp. 3d 170, 185
 (E.D.N.Y. 2018) (“[A] breach of express warranty claim is governed by the same reasonable
 consumer standard as Plaintiff’s NYGBL claims.”). Second, the express warranty claim fails




 Active\109108533.v3-7/2/20
Case 1:20-cv-00712-ENV-RER Document 10 Filed 07/02/20 Page 3 of 4 PageID #: 37




 Hon. Eric N. Vitaliano
 July 2, 2020
 Page 3

 because, among other things, the Complaint fails to allege Plaintiff provided Tipp with the legally
 required pre-suit notice of an alleged breach of warranty. See Colella v. Atkins Nutritionals, Inc.,
 348 F. Supp. 3d 120, 143 (E.D.N.Y. 2018) (dismissing breach of express warranty claim for lack
 of pre-suit notice). Third, the MMWA claim should be dismissed on numerous grounds, including
 because the “Lightly Sweetened” statement does not satisfy the Act’s definition of a “written
 warranty” and because the Act specifically forecloses relief in cases, as here, where “the amount in
 controversy of any individual claim is less than the sum or value of $25.”1 Finally, Plaintiff’s
 implied warranty claim fails because the Products are fit for consumption, and Plaintiff does not
 contend otherwise. See Ruggiero v. Perdue Poultry Co., 1997 WL 811530, at *1 (S.D.N.Y. Sept.
 29, 1997).
          (4) Fraud Claim: Plaintiff fails to state a fraud claim because the statement “Lightly
 Sweetened” does not misrepresent that the Products are low in sugar. Plaintiff also fails to meet
 the heightened FRCP 9(b) pleading standard because she fails to allege what Products she purchased,
 when and where she purchased them, and the price she allegedly paid. See Izquierdo v. Mondelez
 Int’l, Inc., 2016 WL 6459832, at *9 (S.D.N.Y. Oct. 26, 2010) (holding that Complaint fell far short
 of Rule 9(b)’s pleading requirements where plaintiff failed to state when and where he purchased the
 product and how much he paid). Additionally, Plaintiff fails to plausibly allege fraudulent intent.
 Plaintiff’s general and conclusory allegation that “Defendant’s fraudulent intent is evinced by its
 failure to accurately identify the Products” does not meet the standard for fraud, especially given that
 the Nutrition Facts Label clearly states that the Products contain 20 grams of sugar. Greene v. Gerber
 Prods. Co., 262 F. Supp. 3d 38, 73 (E.D.N.Y. 2017) (plaintiff must also “plead scienter, or
 fraudulent intent.”). Finally, Plaintiff cannot meet the heightened pleading standard with respect
 to reasonable reliance because, as stated above, Plaintiff admits the Nutrition Facts Label properly
 discloses that the Product contains 20 grams of total sugar and 20 grams of added sugar.
 (Complaint, ¶ 32).
         (5) Unjust Enrichment Claim: Plaintiff’s unjust enrichment claim generically alleges that
 Tipp “obtained benefits and monies because the Products were not as represented and expected . . .
 .” Compl., ¶ 95. The claim is entirely duplicative of Plaintiff’s other claims, and it accordingly fails
 as a matter of law. Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012) (“An unjust enrichment
 claim ‘is not available where it simply duplicates, or replaces, a conventional contract or tort claim.”).
         Because full briefing on these issues will narrow this litigation or end it entirely,
 Defendant Tipp Distributors, Inc. respectfully requests permission to file a Motion to Dismiss.
 Tipp further respectfully reserves the right to supplement and/or amend the foregoing grounds in
 its Motion to Dismiss.



 1
     Plaintiff alleges that the Products sell at approximately “$2.49 per unit.” Compl., ¶ 49.




 Active\109108533.v3-7/2/20
Case 1:20-cv-00712-ENV-RER Document 10 Filed 07/02/20 Page 4 of 4 PageID #: 38




 Hon. Eric N. Vitaliano
 July 2, 2020
 Page 4

                                                Respectfully submitted,



                                                Oksana Wright

 cc: Plaintiff’s Counsel of Record (via ECF).




 Active\109108533.v3-7/2/20
